Citation Nr: 1106895	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-10 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for the service-
connected appendectomy scar.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to November 
1979 and from November 1990 to May 1991.  The Veteran also had 
eleven years and one day of inactive duty.  

This case initially came before the board of Veterans' Appeals 
(Board) on appeal from an April 2008 RO rating decision, issued 
in May 2008.  

The Board remanded the case to the RO (via the Appeals Management 
Center (AMC), in Washington, D.C.) in April 2010 for additional 
development of the record.  

The purpose of the remand was to schedule the Veteran for a VA 
examination.  The actions previously sought by the Board through 
its prior development request appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

Of preliminary importance, because the claim for a higher rating 
for the service-connected appendectomy scar involves a request 
for a higher rating following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDINGS OF FACT

The service-connected residual appendectomy scar is shown to be 
stable and well healed and to measure no more than 0.4 cm in 
width and 10 cm in length; given the Veteran's credible lay 
assertions of experiencing pain related to the appendectomy scar, 
the service-connected disability picture is found to more nearly 
approximate that of a painful scar.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 10 
percent, but not higher for the service-connected residual 
appendectomy scar have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, including Diagnostic 
Codes (DCs) 7804 and 7805 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2008, August 
2008, and September 2009.  In these letters, the Veteran was 
notified of VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in August 2010.  As this course of 
action has corrected any initial notice defects, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded a VA examination to 
address the nature and severity of his service-connected scar 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As discussed, the Veteran was notified and made aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting evidence.  
Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

However, in Fenderson, the United States Court of Appeals for 
Veterans Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found), are both required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

The Board notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on 
such factors as a veteran's relevant medical history, his current 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalizations as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

Diagnostic Code 7805 instructs that scars, other (including 
linear scars) and other effects of scars evaluated under 
diagnostic codes 7800, 7801, 7802 and 7804: Evaluate any 
disabling effect(s) not considered in a rating provided under 
diagnostic codes 7800-04 under an appropriate diagnostic code.  
38 C.F.R. § 4.118, DC 7805 (2010).  

Diagnostic Code 7802 provides:  Burn scar(s) or scar(s) due to 
other causes, not of the head, face, or neck, that are 
superficial and nonlinear:  

10%	Area or areas of 144 square inches (929 sq. cm.) or 
greater.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  

Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the trunk, or both, 
or a single qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate evaluation 
for each affected extremity based on the total area of the 
qualifying scars that affect that extremity, assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the posterior portion of the trunk.  The midaxillary line 
on each side separates the anterior and posterior portions of the 
trunk.  Combine the separate evaluations under §4.25.  Qualifying 
scars are scars that are nonlinear, superficial, and are not 
located on the head, face, or neck.  

Diagnostic Code 7804 provides:  Scar(s), unstable or painful:  

30%	Five or more scars that are unstable or painful;  

20%	Three or four scars that are unstable or painful;  

10%	One or two scars that are unstable or painful.  

Note (1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  

Note (2): If one or more scars are both unstable and painful, add 
10 percent to the evaluation that is based on the total number of 
unstable or painful scars.  

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 
7802, or 7805 may also receive an evaluation under this 
diagnostic code, when applicable.  
  

Analysis

The Veteran's scar disability has been evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, as indicated in the April 2008 RO 
rating decision, where a noncompensable (no percent) evaluation 
was assigned, effective from November 7, 2007.  He contends that 
his scar disability warrants an increased initial rating due to 
symptoms that include increased pain in the surgical area that is 
at times so severe that it is completely debilitating.  

The service treatment records generally show that the Veteran 
underwent an appendectomy in July 1979; an abdominal incision 
scar over the right lower quadrant without mass palpated, and an 
incisional scar over McBurny point were noted.  

In conjunction with the current appeal, the Veteran underwent a 
VA examination in April 2010.  Here, the examiner noted that the 
claims file was unavailable for review at the time of the 
examination.  

By way of history, the examiner reported the presence of a 
surgical scar located on the anterior surface of the Veteran's 
trunk, in the right lower quadrant, 2 to 4 cm above the lower 
abdominal fold just above the inguinal fold.  The examiner 
indicated the Veteran had had two surgeries, an appendectomy in 
June 1979, which produced the scar, and a biopsy of the scar in 
June 1981.  The Veteran denied having skin breakdown over the 
scar and reports of pain.  

On examination, the residual scar was noted to be of a maximum 
width of 0.4 cm, and maximum length of 10 cm.  The examiner 
indicated the scar was not painful, had no signs of skin 
breakdown, and was superficial.  

The examiner added that the Veteran did experience occasional 
discomfort to flexion at the waist and reported being unable to 
perform sit-ups.  The Veteran was diagnosed with an appendectomy 
scar, which had no significant effects on occupation or daily 
activities.  The examiner opined that the appendectomy scar 
findings were inappropriate to the symptoms expressed by the 
Veteran, as the he indicated that he could not perform sit-ups, 
but when asked to bend over to tie and untie his shoes, he had no 
problems.  

The examiner noted that the scar was not keloidal, but appeared 
to be flat and well healed.  The examiner added that palpation of 
the scar did not illicit tenderness on normal palpation, only on 
deep pressure, but the Veteran denied any evidence of constant 
pain.  The examiner concluded that, on the basis of those 
findings, the nature and severity of the scar were not 
debilitating and the Veteran did not appear to be in a state of 
discomfort.  

An addendum to the April 2010 VA examination report, dated in 
June 2010, performed by the same examiner, showed that the 
Veteran's claims file was thoroughly reviewed and the opinion 
remained unchanged.  

As noted, in order to warrant a compensable evaluation, the 
Veteran must exhibit findings of  a superficial and nonlinear 
scar with an area of 144 square inches (929 sq. cm.) or greater; 
or of one or more unstable scars, where there is frequent loss of 
covering of skin over the scar, or painful scars.  See 38 C.F.R. 
§ 4.118, DCs 7802, 7804 and 7805 (2010).  

In this case, the Board finds that the Veteran's lay assertion of 
experiencing pain in his appendectomy scar are found to be 
credible.  As a general matter, lay statements are considered to 
be competent evidence when describing the features or symptoms of 
an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

Although the April 2010 VA examiner noted that the Veteran, at 
times, denied experiencing pain during his examination, 
examination did include findings that the Veteran experienced 
occasional discomfort to flexion at the waist and reported being 
unable to perform sit-ups and that palpation of the scar did not 
illicit tenderness on normal palpation, but did produce pain on 
deep pressure.  The significance of this finding was not 
explained.    


As such, the Board finds that the service-connected disability 
picture in this case more closely resembles that of a painful 
scar and warrants the assignment of a rating of 10 percent, but 
no higher, rating for the residual appendectomy scar by extending 
the benefit of the doubt to the Veteran.  See 38 C.F.R. §§ 4.3, 
4.7, 4.118, DCs 7804 and 7805 (2010).  

Moreover, the service-connected scar disability is not shown to 
be productive of an unusual or exceptional disability picture so 
as to obviate the application of the established rating standards 
in this case.  In this regard, the Board finds the manifestations 
referable to the residual scarring have been reasonably addressed 
by the assignment of a 10 percent rating based on some pain on 
deep palpation without findings consistent to an unstable scar.  

As such, the Board is not required to remand this matter to the 
RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extraschedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

Further, the Board acknowledges the Court's recent holding that a 
request for a total rating based on individual unemployability 
(TDIU) is not a separate claim for benefits, but is part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  

However, to date, the Veteran has not provided evidence referable 
to a finding of unemployability caused by his service-connected 
disability, and on his recent VA examination, dated in April 
2010, the examiner found that the service-connected appendectomy 
scar had no significant effect on his occupation or on his usual 
daily activities.  Consequently, the Board finds that 
consideration of a TDIU rating is not required at this time.  

Finally, the Board has considered whether "staged" ratings are 
appropriate for the claims on appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   


ORDER

An increased, initial rating of 10 percent for the service-
connected residual appendectomy scar is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


